Citation Nr: 0704847	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran filed a timely substantive appeal on the 
issues of entitlement to service connection for malaria, 
shrapnel wound to the left thigh, beriberi with edema, 
arthritis, frostbite, and a condition manifested by coughs, 
colds, and fever, which were denied in an October 2002 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from January 1942 to May 1942, and with the Recognized 
Guerrillas and the Regular Philippine Army from October 1942 
to April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO determined the 
veteran had not submitted a timely substantive appeal 
following the issuance of the October 2002 rating decision, 
which denied service connection for malaria, shrapnel wound 
to the left thigh, beriberi with edema, arthritis, frostbite, 
and a condition manifested by coughs, colds, and fever.  

As will be discussed in greater detail below, the Board finds 
that a timely substantive appeal was submitted by the 
veteran.  Consequently, the underlying claims of entitlement 
to service connection for malaria, shrapnel wound to the left 
thigh, beriberi with edema, arthritis, frostbite, and a 
condition manifested by coughs, colds, and fever are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for malaria, shrapnel 
wound to the left thigh, beriberi with edema, arthritis, 
frostbite, and a condition manifested by coughs, colds, and 
fever in an October 2002 rating decision.  The veteran was 
informed of the decision in November 2002.

2.  The veteran's Notice of Disagreement (NOD) was received 
by the RO in January 2003.  

3.  A Statement of the Case (SOC) pertaining to the claims of 
entitlement to service connection for malaria, shrapnel wound 
to the left thigh, beriberi with edema, arthritis, frostbite, 
and a condition manifested by coughs, colds, and fever was 
mailed to the veteran in April 2003.

4.  The veteran timely perfected his appeal for the October 
2002 rating decision by submitting a VA Form 21-4138, which 
was received by the RO on July 16, 2003.


CONCLUSION OF LAW

The veteran perfected a timely substantive appeal for the 
October 2002 rating decision denying service connection for 
malaria, shrapnel wound to the left thigh, beriberi with 
edema, arthritis, frostbite, and a condition manifested by 
coughs, colds, and fever.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Given the 
fully favorable decision, discussed below, the Board finds 
that any deficiency with regard to the timing or content of 
the VCAA notice as to the issue of the timeliness of his 
substantive appeal is moot or represents harmless error.  

II.  Decision   

In an October 2002 rating decision, the RO denied service 
connection for the following disabilities:  malaria, shrapnel 
wound to the left thigh, beriberi with edema, arthritis, 
frostbite, malnutrition, and a condition manifested by 
coughs, colds, and fever.  The rating decision was mailed to 
the veteran on November 6, 2002, and the veteran's NOD was 
received by the RO on January 15, 2003.

On April 21, 2003, the RO mailed the SOC pertaining to the 
claims of service connection for shrapnel wound to the left 
thigh, beriberi with edema, arthritis, frostbite, 
malnutrition, and a condition manifested by coughs, colds, 
and fever.  The cover letter to the SOC advised the veteran 
of the requirement of filing a substantive appeal and 
referenced an enclosed VA Form 9 which informed him of the 
time limit in which to submit the appeal, as well as 
instructions for requesting additional time.

The veteran's request for review of his disagreement through 
the traditional appeal process was received by the RO on July 
16, 2003.  The VA Form 21-4138, which indicated the veteran's 
request, was signed and dated by the veteran on June 7, 2003.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that an appeal was being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed to be same as the date of that letter date of 
notice of the determination of the agency of original 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(2006).

The Board finds that the VA Form 21-4138, received by the RO 
on July 16, 2003, may be reasonably construed as a 
substantive appeal for the denial of entitlement to service 
connection for malaria, shrapnel wound to the left thigh, 
beriberi with edema, arthritis, frostbite, and a condition 
manifested by coughs, colds, and fever.  It is timely, as it 
was received by the RO within the one year period from the 
date of mailing of the October 2002 rating decision, which 
was mailed to the veteran on November 6, 2002, and it 
indicated his desire to continue with his appeal.  38 C.F.R. 
§§ 20.300, 20.302 (2006).  

The Board is cognizant that the VA Form 21-4138 did not set 
out any specific allegations of error of fact or law on the 
part of the RO.  However, in Gomez v. Principi, 17 Vet. App. 
369 (2003), the Court addressed a similar situation, in which 
there was a timely filed appeal form but no allegation of 
error.  In Gomez, the Court pointed out that the law and 
regulations provided that a claimant "should" set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  The Court then went on to conclude that the statute 
was expressly permissive, i.e., "may dismiss."  38 U.S.C.A. § 
7105(d)(5).

The Board finds this case closely parallel to the Gomez case 
and for the reasons asserted in that case, the Board finds 
that although the veteran should set out specific errors of 
fact or law, the fact that he did not do so for the claims 
denied in the October 2002 rating decision does not deprive 
the Board of jurisdiction.  As the Court noted in Gomez, a 
case involving the liberal construction of what constitutes a 
valid Substantive Appeal, to construe otherwise would raise 
serious fair process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication 
system.  Thus, having undertaken a liberal reading of the VA 
Form 21-4138 received in July 2003, and having resolved doubt 
in favor of the veteran, the Board concludes that this 
document adequately meets the requirements set forth in 38 
C.F.R. § 20.202 (2006).



ORDER

A timely substantive appeal was perfected for the October 
2002 rating decision denying service connection entitlement 
to service connection for malaria, shrapnel wound to the left 
thigh, beriberi with edema, arthritis, frostbite, and a 
condition manifested by coughs, colds, and fever.


REMAND

In light of the determination above that the veteran 
perfected a timely substantive appeal for the October 2002 
rating decision denying service connection for malaria, 
shrapnel wound to the left thigh, beriberi with edema, 
arthritis, frostbite, and a condition manifested by coughs, 
colds, and fever, the Board finds that the veteran has not 
been afforded an opportunity to present additional evidence 
and/or argument in furtherance of his claims.  Therefore, the 
claims must be returned to the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA is completed, which includes an explanation as 
to the information or evidence needed to establish 
a disability rating and effective date for the 
claim on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  All notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, (2006) must be fully 
met.  

2.  Readjudicate the issues of service connection 
for malaria, shrapnel wound to the left thigh, 
beriberi with edema, arthritis, frostbite, and a 
condition manifested by coughs, colds, and fever.  
If the benefits sought on appeal remain denied, the 
appellant and his accredited representative should 
be issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions taken 
on the claims for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered, since the issuance of the last SOC.  
The appellant should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


